Citation Nr: 0916457	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
fracture, left ankle, with traumatic arthritis, status post 
fusion.

2.  Entitlement to a rating in excess of 20 percent for 
herniated nucleus pulposus, lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for 
postoperative right ankle injury.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 through July 
1973. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected right and left ankle disabilities, his lumbar spine 
disability, and his bilateral hearing loss.  These claims are 
not yet ready for adjudication by the Board.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 
4, which sets forth separate rating codes for various 
disabilities. Generally, a disability must be considered in 
the context of the whole recorded history. Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 7 Vet. App. 55 (1994).  For the reasons described 
below, the Board finds that the evidence presently of record 
is insufficient to present a clear picture of the current 
severity of the Veteran's disabilities.

Lumbar Spine
The most recent VA examination pertaining to the Veteran's 
lumbar spine disability was in September 2006.  At that time 
the Veteran reported stiffness and aching "at times" with 
pain.  He reported pain going up his back.  Examination 
revealed no radiating pain on movement.  He was reported to 
have full range of motion of the spine at that time.

Almost two years later, in March 2008, the Veteran was 
afforded a neurological examination with regard to his claim 
for a bilateral hip disability (not on appeal here).  At that 
time, he reported pain posterially in both thighs, but he was 
uncertain whether it radiates from the back.  The examiner 
noted the Veteran's altered stance/gait due to a leg length 
discrepancy secondary to the left ankle fusion.  There was no 
further discussion related to the back or pain radiating from 
the back in that report.

At the Veteran's February 2009 Travel Board Hearing he 
reported stooping over when he walks and having to 
periodically sit due to pain, as well as sharp pains in the 
middle of his back.  See hearing transcript at pages 10-14.  
He also reported pain radiating from his back down into his 
legs.  Id. at page 13.

The evidence received since the September 2006 VA examination 
suggests that the Veteran's lumbar spine disability may be 
more severe than described in that report, and may include 
radiculopathy.  Because knowing the current severity of the 
Veteran's disability is imperative to deciding his claim, 
this matter must be remanded so that he can be afforded a new 
examination to assess the lumbar spine, including any 
radiculopathy.  38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).  



Hearing Loss
The Veteran was afforded several audiological examinations 
during the course of this appeal.  See November 2001, May 
2003, August 2006, and February 2008 examination reports.  
Although the examiners provided the audiometric findings, 
they did not comment on the functional effects caused by the 
hearing disability. In Martinak v. Nicholson, 21 Vet. App. 
447 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report. Martinak, 21 Vet. App. at 455. Given the 
above, the Board finds that further VA examination of the 
Veteran is required prior to adjudication of this appeal.

Duty to Notify
Also, with regard to all of the Veteran's claims, in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008), the Court held in part that VA's duty 
to notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life. Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. Although 
several notification letters were issued in this matter, they 
do not comply with the Vazquez- Flores ruling. The Veteran 
actually was not notified of any of the information required 
by Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran of the evidence 
necessary to establish his claim, 
including notice that is in compliance 
with Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  Afford the Veteran a VA examination(s) 
to assess the current severity of his 
lumbar spine disability.  The examiner(s) 
must assess the orthopedic findings, as 
well as conduct a neurologic examination 
of the lower extremities. All relevant 
studies and tests should be performed.  
The examiner should provide an opinion as 
to whether the Veteran has a current 
disorder of either lower extremity that is 
a neurologic manifestation or result of 
service-connected lumbar spine disability.  
The claims file must be made available to 
the examiner.

3.  Afford the Veteran a VA audiological 
examination to determine the extent and 
severity of his service-connected 
bilateral hearing loss. All indicated 
studies should be performed. The examiner 
is specifically requested to fully 
describe the functional effects caused by 
the Veteran's hearing disability. The 
claims file must be made available to the 
examiner.

4.  Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




